DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
An amendment responsive to the non-final Office Action dated October 29, 2021 was submitted on February 28, 2022.  Claims 1, 4, 6-8, 10, 11 and 13 were amended.  Claim 5 was canceled.  Claim 21 was added.  Claims 1-4 and 6-21 are currently pending.
The amendments to claims 1 and 13 have overcome the prior art rejections of claims 1-4 and 6-20 (¶¶ 7-28 of the Office Action).  These rejections have therefore been withdrawn.  However, upon further consideration, new grounds of rejection of claims 1-4 and 6-20 have been made as detailed below.  New claim 21 has also been rejected as detailed below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Shu et al. (“Hydrodynamic study of a toroidal fluidized bed reactor”, Chemical Engineering and Processing: Process Intensification, Volume 39, Issue 6, 2000, pp. 499-506).
Regarding claim 1, Shu discloses an apparatus including a reactor vessel (FIG. 1, pg. 500 of Shu, outer wall of reactor), an inlet port for a particulate material (FIG. 1, pg. 500 of Shu, central feeding tube) and a gaseous fluid flow supply port (FIG. 1, pg. 500 of Shu, gaseous fluid supplied to reactor from beneath fixed vanes), the reactor vessel having an inner wall surface with a circular or annular horizontal cross-section or configuration (FIG. 1, pg. 500 of Shu, inner wall of reactor has circular cross-section), said inlet port being configured to feed the particulate material into a reaction region in the reactor vessel (FIG. 1, pg. 500 of Shu, central feeding tube directs particles to be treated into toroidal bed of particles), and said gaseous fluid flow supply port being positioned in a bottom part of the reaction region and configured to provide an upward gaseous fluid flow in the reaction region to agitate the particulate material accumulated in the bottom part of the reaction region (FIG. 1, pg. 500 of Shu, gas supplied to fixed blades from below); comprising: a plurality of stationary vanes extending toward said inner wall surface from a support which is positioned in a center area of the reaction region (FIGS. 1-2, pg. 500 of Shu, fixed blades extend from support positioned at center of reactor), wherein the vanes are spaced from each other at an angular interval in a circumferential direction of said reaction region (FIGS. 1-2, pg. 500 of Shu, fixed vanes spaced in a circumferential direction) and the vanes are spaced apart at a horizontal distance from said inner wall surface to produce a circumferentially directed movement of the gypsum powder in a vicinity of the inner wall surface (FIG. 1, pg. 500 of Shu, stationary vanes spaced from inner wall of reactor leaving an annular region for treated particles to leave the reactor); the adjacent vanes being configured to form a fluid path therebetween into which said flow spouted from a bottom surface of the reaction region is introduced and in which the particulate material is fluidized by the flow (FIGS. 1-2, pg. 500 of Shu, gas gets passing through fixed blades fluidize the particulate material), and the fluid path being inclined to deflect said flow toward a radially outward and circumferential direction of said reaction region (FIGS. 1-2, pg. 500 of Shu, gas jets emerging from between fixed blades directed outward and circumferentially).
Shu does not specifically disclose that the apparatus is a gypsum treating apparatus, that the particles being treated are a gypsum powder or that the vanes are at least partially embedded in the gypsum powder accumulated in reaction region.  These limitations are, however, directed to the manner of operating the device.  As set forth in the MPEP, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  It is noted that Shu discloses that the reactor can be used for calcination and mineral processing (pg. 499, left column, 1st full ¶ of Shu) and could therefore be used for processing gypsum.  It is also noted that Shu discloses introducing the material to be treated into reaction chamber immediately above level of vanes (pg. 500, FIGS. 1-2 of Shu).  The vanes in Shu are therefore positioned at a level at which the vanes would be at least partially embedded in a deposit of the gypsum powder accumulated in the reaction region.
Regarding claim 2, Shu discloses that the vanes adjacent to each other define said fluid path which opens toward a peripheral zone of said reaction region and which extends upward in a direction generally inclined with respect to a vertical direction and opens to an upper space (FIGS. 1-2, pg. 500 of Shu, fixed blades deflect gas upward and toward the periphery of the reactor).
Regarding claim 3, Shu discloses that, with respect to angular positions of outer and inner ends of a lower part of said vane around a center axis of said reactor vessel or said reaction region, the outer end of the lower part of the vane residing backward in a direction of deflection of said flow is located at an angular position forward in the direction of deflection, relative to the inner end of the lower part of the vane residing forward in said direction of deflection, or wherein proximal end portions of the adjacent vanes supported by said support are superimposed as seen in their plan views, so that an overlapping area (η) of the adjacent vanes is formed in a periphery of said support (FIG. 2 of Shu, vanes overlapping; claim only requires one of recited vane arrangements).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10, 12-14, 18, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Shu in view of Dodson et al. (U.S. Patent No. 6,475,462 A1, cited in IDS submitted July 15, 2019).
Regarding claim 10, Shu discloses a method of treating particles using the apparatus of claim 1 wherein the upward gaseous fluid flow introduced into said reaction region from said bottom part of the reaction region is guided toward the radially outward and circumferential direction of the reaction region by said vane (FIGS. 1-2, pg. 500 of Shu, fixed blades impart rotational and outward motion to fluid entering reaction chamber such that fluid circulates and rises), and said particles are fluidized in the radially outward and circumferential direction of the reaction region, owing to deflection of said flow (FIG. 1, pg. 500 of Shu), whereby the particles are energized in a circumferential direction of a body of the reactor vessel, or movement of the gypsum powder in the circumferential direction is augmented in a vicinity of said inner wall surface (FIG. 1, pg. 500 of Shu, particles of material to be treated carried in the exhaust flow which is circumferential).  Shu does not specifically disclose that the particles being treated are a gypsum.  Shu, however, discloses that the reactor can be used for calcination and mineral processing (pg. 499, left column, 1st full ¶ of Shu).  Dodson discloses a process for treating particulate material such as gypsum in a fluidized bed reactor (Abstract, FIG. 1 of Dodson, process for treating particulate material such as gypsum).  According to Dodson, the process can be used for the calcination of gypsum (8:37-40 of Dodson).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to treat and/or calcinate gypsum particles using the reactor of Shu since Dodson establishes that fluidized bed reactors could be used to treat and/or calcine gypsum powder.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  In addition, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art also would have recognized that the results of the combination were predictable.
Regarding claim 12, Shu discloses that air or gas regulated in a predetermined temperature and/or a predetermined humidity, or humid air or humid gas containing moisture equal to or greater than a predetermined quantity of moisture content is introduced into said reaction region as said upward gaseous fluid flow (¶ spanning pp. 500-501 of Shu, bed temperature controlled; claim only requires that the gas be regulated in one of the recited ways).
Regarding claim 13, Shu discloses a particle treating method (pg. 501, left column 1st full ¶ of Shu, thermal processing of particles), in which the particles to be treated are fed into a reaction region of a reactor vessel (FIG. 1, pg. 500 of Shu, particles fed into fluidized bed reactor) having an inner wall surface with a circular or annular horizontal cross-section or configuration (FIG. 1, pg. 500 of Shu, inner wall of reactor has circular cross-section), and an upward gaseous fluid flow is spouted from a bottom surface of the reaction region to agitate the particles accumulated in the reaction region (FIG. 1, pg. 500 of Shu, gas supplied to fixed blades from below): wherein a plurality of stationary vanes are supported by a support positioned in a center area of said reaction region and are arranged to be circumferentially spaced at an angular interval from each other (FIGS. 1-2, pg. 500 of Shu, fixed blades extend from support positioned at center of reactor); wherein adjacent vanes form a fluid path therebetween into which said flow is introduced and in which the particles to be treated are fluidized by the flow (FIGS. 1-2, pg. 500 of Shu, gas jets passing through fixed blades fluidize the particulate material), and said vanes are spaced apart at a horizontal distance from said inner wall surface for a circumferentially directed movement of the particles to be treated in a vicinity of the inner wall surface (FIG. 1, pg. 500 of Shu, stationary vanes spaced from inner wall of reactor leaving an annular region for treated particles to leave the reactor); and wherein the upward gaseous fluid flow introduced into the reaction region from said bottom surface of the reaction region is guided toward a radially outward and circumferential direction of the reaction region by said vanes (FIGS. 1-2, pg. 500 of Shu, gas jets emerging from between fixed blades directed outward and circumferentially), and the particles to be treated are fluidized toward the radially outward and circumferential direction of the reaction region by deflection of said flow (FIGS. 1-2, pg. 500 of Shu, gas jets emerging from between fixed blades directed outward and circumferentially), whereby the particles to be treated are energized in a circumferential direction of the reactor vessel, or movement of the gypsum powder in the circumferential direction is augmented in a vicinity of said inner wall surface (FIGS. 1-2, pg. 500 of Shu, flow in the reactor is upward and outward in a circumferential direction).
Shu does not specifically disclose that the apparatus is a gypsum treating apparatus and that the particles being treated are a gypsum powder.  Shu, however, discloses that the reactor can be used for calcination and mineral processing (pg. 499, left column, 1st full ¶ of Shu). Dodson discloses a process for treating particulate material such as gypsum in a fluidized bed reactor (Abstract, FIG. 1 of Dodson, process for treating particulate material such as gypsum).  According to Dodson, the process can be used for the calcination of gypsum (8:37-40 of Dodson).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to treat and/or calcine gypsum particles using the reactor of Shu since Dodson establishes that fluidized bed reactors could be used to treat and/or calcine gypsum powder.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  In addition, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art also would have recognized that the results of the combination were predictable.
Shu also does not specifically disclose that the vanes are at least partially embedded in the gypsum powder accumulated in reaction region.  Shu, however, discloses introducing the material to be treated into reaction chamber immediately above level of vanes (pg. 500, FIGS. 1-2 of Shu).  The vanes in Shu are therefore positioned at a level at which the vanes would be at least partially embedded in a deposit of the material to be treated (i.e., the gypsum powder) accumulated in the reaction region.  Moreover, the gypsum particles to be treated would be dispersed in the toroidal bed adjacent the fixed blades in the modified method and at least a portion of the vanes would therefore be embedded in the gypsum particles dispersed in the toroidal bed. 
Regarding claim 14, Shu discloses that, with respect to angular positions of outer and inner ends of a lower part of said vane around a center axis of said reactor vessel or said reaction region, the outer end of the vane residing backward in a direction of deflection of said flow is located at an angular position forward in the direction of deflection, relative to the inner end of the vane residing forward in said direction of deflection, whereby movement of the flow directed toward the radially outward direction is restricted so as not to impede movement of the gypsum powder toward the circumferential direction of the reactor vessel or the reactor region; or wherein proximal end portions of the adjacent vanes are superimposed as seen in their plan views, so that an overlapping area (η) of the adjacent vanes is formed in an outer peripheral zone of the lower end portion of said support, whereby said flow is prevented from blowing upward in a vicinity of said support (FIG. 2 of Shu, vanes overlapping; claim only requires one of recited vane arrangements).
Regarding claim 18, Shu discloses that air or gas regulated in a predetermined temperature and/or a predetermined humidity, or humid air or humid gas containing moisture equal to or more than a predetermined quantity of moisture is introduced into said reaction region as said flow (¶ spanning pp. 500-501 of Shu, bed temperature controlled; claim only requires that the gas be regulated in one of the recited ways).
Regarding claim 19, Dodson discloses that a dehydration reaction or a hydration reaction of gypsum dihydrate and/or anhydrous gypsum contained in said gypsum powder is caused to progress, so that a modification treatment or homogenization treatment of the gypsum powder is carried out (8:37-40 of Dodson, calcination of gypsum which necessarily involves a dehydrating reaction; claim only requires one of the recited reactions).
Regarding claim 21, Dodson discloses that modification or homogenization of the gypsum powder, incorporation of moisture into the gypsum powder, exposure treatment of the gypsum powder, mixing of an additive in the gypsum powder, calcination of the gypsum powder, or adjustment of a moisture content in the gypsum powder is performed (8:37-40 of Dodson, process can be used for the calcination of gypsum; claim only requires one of the recited gypsum treatments).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shu in view of Groszek et al. (U.S. Patent No. 6,883,442 B1, cited in previous Office Action).
Regarding claim 4, Shu does not specifically disclose that the angular interval is set to be an angle in a range from 10 degrees to 60 degrees.  Moreover, Shu discloses that the process chamber comprises a plurality of vanes (pg. 500, FIGS. 1-2 of Shu) but does not specify the angular interval between the vanes.  Groszek, however, disclose a similar reactor wherein the vanes are spaced at an angular interval in the recited range (FIG. 1b of Groszek, vanes spaced at an interval of approximately 15°).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to space the vanes in the Shu apparatus at an angular interval as disclosed in Groszek since Groszek establishes that it was known to use reactors with vanes having the recited angular spacing.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  In addition, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art also would have recognized that the results of the combination were predictable.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shu in view of Venkiteswaran et al. (“CFD Simulation of Air Flow through the Annular Distributor of a Swirling Fluidized Bed”, Applied Mechanics and Materials 700:2014-10, pp. 619-625, January 2015, cited in previous Office Action).
Regarding claim 6, Shu does not specifically disclose that each of said vanes is a curved plate defining the curved fluid path, which deflects said gypsum powder upwardly moving together with said flow, toward the radially outward and circumferential direction.  Venkiteswaran, however, discloses an annular distributor for a fluidized bed reactor wherein the distributor comprises a plurality of curved vanes (pg. 625 of Venkiteswaran).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use a curved vane annular distributor in the apparatus of Shu since Venkiteswaran establishes that it was known to use such vanes in fluidized bed reactors.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  In addition, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art also would have recognized that the results of the combination were predictable.
Claims 11, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shu in view of Dodson and Gasafi et al. (U.S. Patent Application Publication No. 2011/0034318 A1, cited in previous Office Action).
Regarding claim 11, Shu does not specifically disclose a gypsum treating method for use by the apparatus of claim 1, wherein the inlet port is connected to an apparatus for gypsum calcination or a gypsum calciner through a gypsum supply passage, so that said reaction region is fed with the calcined gypsum produced by the apparatus for gypsum calcination or the gypsum calciner, whereby a treatment for modifying or homogenizing the calcined gypsum is performed.    Similarly, regarding claim 17, Shu does not specifically disclose that the reaction region is fed with said gypsum powder which is the calcined gypsum produced by an apparatus for gypsum calcination or a gypsum calciner, and a treatment for modifying or homogenizing the calcined gypsum is performed with agitation of the gypsum powder of the calcined gypsum by said flow.  Shu, however, discloses that the reactor can be used for mineral processing (pg. 499, left column, 1st full ¶ of Shu).  Dodson discloses a process for treating particulate material such as gypsum in a fluidized bed reactor (Abstract, FIG. 1 of Dodson, process for treating particulate material such as gypsum).  According to Dodson, the process can be used for treating gypsum (8:37-40 of Dodson) and for cooling particles (8:50-51 of Dodson) and provides a highly turbulent environment in which hat and mass transfer properties are enhanced (7:32-36 of Dodson).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to treat gypsum particles using the reactor of Shu since Dodson establishes that fluidized bed reactors could be used to treat gypsum powder.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  In addition, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art also would have recognized that the results of the combination were predictable.  Gasafi discloses a method for calcining gypsum in which the calcined gypsum is fed to a fluidized bed reactor in order to cool the calcined gypsum ([0051] of Gasafi).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to feed the calcined gypsum product in the method of Gasafi to the reactor of Shu in order to enhance the heat transfer from the particles thereby enhancing cooling as taught by Dodson (7:32-36 of Dodson).
Regarding claim 20, Dodson discloses that air or gas regulated in a predetermined temperature and/or a predetermined humidity, or humid air or humid gas containing moisture equal to or greater than a predetermined quantity of moisture content is introduced into said reaction region as said upward gaseous fluid flow (¶ spanning pp. 500-501 of Shu, bed temperature controlled; claim only requires that the gas be regulated in one of the recited ways).
Allowable Subject Matter
Claims 7-9, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 7 and 15, the closest prior art is to Shu.  Shu, however, does not teach or reasonably suggest providing the reactor vessel with a partition wall defining a bottom surface of said reaction region, and a plenum chamber supplied with gas for said flow under pressure is formed between the partition wall and a bottom wall of the reactor vessel.  Claims 8 and 16 depend from claims 7 and 15, respectively.  These claims are therefore also allowable for the reasons set forth above with respect to claims 7 and 15.
Regarding claim 9, the closest prior art is also to Shu.  Shu, however, does not teach or reasonably suggest an apparatus as recited in claim 9 wherein a lower edge portion of said vane is curved as seen in its plan view, and an outer end portion of the lower edge portion is spaced at a predetermined horizontal distance (dc) from a circumferential wall of said reactor vessel defining said inner wall surface, and the horizontal distance (dc) is set to be in a range from 0.2 x a diameter (da) to 0.05 x the diameter (da), wherein the diameter (da) is an inner diameter of said circumferential wall.
Response to Arguments
Applicant's arguments have been fully considered to the extent that they apply to the new grounds of rejection but they are not persuasive.
The applicant asserts that the gypsum powder in Dodson is not introduced into a fluid path formed between adjacent vanes nor fluidized in the fluid path (pg. 10, 2nd full ¶ of the amendment, item 1) and that the vanes in Dodson are not spaced from an inner wall surface of the processing chamber to produce a circumferentially directed movement of the gypsum powder (pg. 10, 2nd full ¶ of the amendment, item 5).  The Office Action, however, is relying upon the newly cited Shu reference to address these limitations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. RAIMUND
Examiner
Art Unit 1746



/CHRISTOPHER W RAIMUND/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746